  Case 20-30706           Doc 30          Filed 08/21/20 Entered 08/21/20 14:46:36           Desc Main
                                            Document Page 1 of 1

     FILED & JUDGMENT ENTERED
            Steven T. Salata


              August 21 2020


      Clerk, U.S. Bankruptcy Court
     Western District of North Carolina
                                                                               _____________________________
                                                                                        J. Craig Whitley
                                                                                 United States Bankruptcy Judge




                               UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                      CHARLOTTE DIVISION

 IN RE:                                                  )   Bankruptcy Case No. 20-30706
                                                         )   Chapter 7
 PERFECT FIT INDUSTRIES, LLC,                            )
                                                         )
                                      Debtor.            )

                               EX PARTE ORDER SHORTENING NOTICE

         THIS CAUSE, coming on to be heard before the undersigned United States Bankruptcy Judge

upon the Motion of John W. Taylor, Trustee for the above captioned bankruptcy estate, for the entry of an

Order shortening notice of the hearing on the Trustee’s Motion for Order Authorizing to Sell Inventory,

trademarks and Certain Personal Property Free and Clear of All Liens, Claims, Encumbrances and Other

Interests, pursuant to 11 U.S.C. § 363 and the Court, having reviewed the pleadings, the Motion filed

herein, and the Court’s file, hereby ORDERS as follows:

         1.       That the time for Notice shall be shortened such that a hearing on the Motion will be held

on August 31, 2020 at 11:00 a.m. in the U.S. Bankruptcy Court, Charles R. Jonas Federal Building.

         2.       Movant shall be prepared to present evidence of good cause for the shortened notice at

the hearing on the Motion.


This Order has been signed electronically. The                  United States Bankruptcy Court
judge’s signature and court’s seal appear at the
top of the Order.
